DETAILED ACTION
	This Notice is response to the claims filed on June 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the prior art references, alone, or in combination, do not show a method comprising: obtaining, by pixel sensors in a first integrated circuit layer and that are grouped based on position into pixel sensor groups, pixel information; performing, by image processing circuitry groups in a second integrated circuit layer in electrical communication with the first integrated circuit layer, image processing operations on the pixel information from a corresponding pixel sensor group to provide processed pixel information; performing, by neural network circuitry groups in a third integrated circuit layer in electrical communication with the second integrated circuit layer, analysis for object detection on the processed pixel information from a corresponding image processing circuitry group; and outputting information that indicates results of the analysis for object detection by the neural network circuitry groups, wherein the first integrated circuit layer is stacked on the second integrated circuit layer and the second integrated circuit layer is stacked on the third integrated circuit layer.
In re claim 13, the prior art references, alone, or in combination, do not show a method of forming an image sensor comprising: forming a first integrated circuit layer comprising pixel sensors that are grouped based on position into pixel sensor groups; electrically coupling a second integrated circuit layer with the first integrated circuit layer, the second integrated circuit layer comprising image processing circuitry groups that are configured to each receive pixel information from a corresponding pixel sensor group, the image processing circuitry groups further configured to perform image processing operations on the pixel information to provide processed pixel information during operation of the image sensor; electrically coupling a third integrated circuit layer with the second integrated circuit layer, the third integrated circuit layer comprising neural network circuitry groups that are configured to each receive the processed pixel information from a corresponding image processing circuitry group, the neural network circuitry groups further configured to perform analysis for object detection on detect objects from the processed pixel information during operation of the image sensor; and electrically coupling circuitry, that outputs information indicating results of the analysis for object detection by the neural network circuitry groups, to the neural network circuitry groups, wherein the first integrated circuit layer is stacked on the second integrated circuit layer and the second integrated circuit layer is stacked on the third integrated circuit layer.
The closest prior art references include Liu (US Pub. 2019/0035154 A1), Matsumoto et al. (US Pub. 2019/0034748 A1), Dawson et al. (US Pub. 2018/0278868 A1), Kinsman et al. (US 8,981,511 B2), Oike (US Pub. 2016/0044266 A1), Berkovich et al. (US Pub. 2020/0195875 A1), and Ikeda et al. (US Pub. 2018/0039882 A1). The references disclose various elements of the claims including the first, second, and third integrated circuit layer in stack. However, the references do not disclose the of method performing, by image processing circuitry groups in a second integrated circuit layer in electrical communication with the first integrated circuit layer, image processing operations on the pixel information from a corresponding pixel sensor group to provide processed pixel information; performing, by neural network circuitry groups in a third integrated circuit layer in electrical communication with the second integrated circuit layer, analysis for object detection on the processed pixel information from a corresponding image processing circuitry group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815